ORDER

PER CURIAM.
Justin F. Johnson (Defendant) appeals from the trial court’s judgment and sentence following a bench trial for one count of murder in the first degree (Count I), in violation of Section 565.020, RSMo 20001, one count of assault in the first degree (Count III), in violation of Section 565.050, and two counts of armed criminal action (Counts II and IV), in violation of Section 571.015. The trial court sentenced Defendant, as a prior offender, to life imprisonment for Count I, fifteen years’ imprisonment for Count III, fifteen years’ imprisonment for Count II, and fifteen years’ imprisonment for Count IV, each sentence to run concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.